Citation Nr: 0913521	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-00 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE


Entitlement to service connection for the cause of the 
Veteran's death.

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1946 to January 
1976.  The Veteran died in July 2006.  The appellant is his 
surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued in 
April 2007, denying the appellant's claim for service 
connection for cause of the Veteran's death.  The appellant 
perfected an appeal with regard to the denial of service 
connection for the cause of the Veteran's death.

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era and died in 2006 due to metastic melanoma.  
Metastic melanoma is not a disease associated with exposure 
to herbicides.  

2.  At the time of his death, the Veteran had service 
connection in effect for peptic ulcer disease, severe 
recurrent headaches, and residuals of excision of a lymph 
node; there is no competent evidence linking any of these 
disabilities to the cause of the Veteran's death.

3.  The competent medical evidence of record shows that the 
Veteran's metastic melanoma was not identified during 
service; there is no probative medical evidence of record 
that otherwise shows that the Veteran developed metastic 
melanoma as the result of herbicide exposure or from any 
other incident of service.  

4.  Although prostate cancer is a disease associated with 
exposure to herbicides, the competent medical evidence of 
record is against a finding that the Veteran's prostate 
cancer led to or contributed to his death.  

CONCLUSION OF LAW

The cause of the Veteran's death was not due to a disability 
incurred in or aggravated by active service; nor is it due to 
a disability that may be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Specific to a claim for Dependency and Indemnity Compensation 
(DIC) benefits, VA's notice requirements include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112. See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As regards the claim for service connection for the cause of 
the Veteran's death, in an August 2006 pre-rating letter, the 
RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for service connection for the cause of the Veteran's death, 
as well as what information and evidence must be submitted by 
her, what information and evidence would be obtained by VA, 
and the need for her to advise VA of and to submit any 
further evidence in her possession that is relevant to the 
claim.  Although the August 2006 letter does not specifically 
include a statement of the conditions (consistent with the 
version of 38 C.F.R. § 3.159 then in effect) for which the 
late Veteran was service connected at the time of his death, 
this omission did not prejudice the appellant, as it is 
evident that she had actual knowledge of what the Veteran's 
service-connected disabilities were as they were noted in the 
October 2006 rating decision.  The Board notes that in the 
October 2006 rating decision, the RO informed the appellant 
that she had failed to submit evidence showing that his death 
was caused by a condition that developed in service.  Thus, 
to the extent that the above letter was deficient, such 
deficiency was "cured by actual knowledge on the part of the 
claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  The appellant indicated her knowledge that 
to establish service connection for the cause of Veteran's 
death evidence that the Veteran had a disability related to 
service which contributed to his death must be presented.  
She claimed that his death was due to prostate cancer as a 
result of exposure to herbicides for which he was not service 
connected.  The appellant has thus demonstrated an awareness 
of what was needed to substantiate her DIC claim.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, 
any omission in this regard was "cured by actual knowledge 
on the part of the claimant."  See Sanders, 487 F.3d at 889.  

In addition, although the appellant was not provided notice 
until March 2008 regarding assignment of effective dates (in 
the event that the claim was granted), the Board's decision 
herein denies the claim for service connection for the cause 
of the Veteran's death.  As no effective date is being, or is 
to be assigned, there is therefore no possibility of 
prejudice to the appellant under the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  Service personnel and treatment 
records, private medical records and statements, a statement 
from the Veteran's private physician, and statements from the 
appellant and her representative have been associated with 
the record.  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist and notify.  

II.  Pertinent Laws and Regulations and Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 
1131; 38 C.F.R. § 3.303. 

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that service-connected 
disability casually shared in producing death; rather, a 
causal connection must be shown.  38 C.F.R. § 3.312(c)(1).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Board observes that the Veteran died in July 2006 at his 
home in Gallatin, Tennessee.  His death certificate lists 
metastic melanoma as the cause of death.  The death 
certificate does not indicate whether an autopsy was 
performed.

The record shows that the Veteran was not service connected 
for metastic melanoma at the time of his death, nor had he 
filed a claim of service connection for that disability 
during his lifetime.  

The Veteran was diagnosed with prostate cancer in July 2000 
and it is the contention of the appellant that prostate 
cancer was the cause of the Veteran's death or contributed to 
his death.  The evidence submitted shows that the Veteran 
underwent radiation therapy for prostate cancer in 2001.  In 
a private medical record dated in May 2006, a radiation 
oncologist stated, that he thought it was the melanoma that 
was metastic and responsible for his pain, not the prostate 
cancer.  Then, in a July 2006 private medical record, the 
same radiation oncologist stated that the Veteran had no 
evidence of recurrence of the prostate cancer.  

In August 2007, a private physician, who had treated the 
Veteran for several years, submitted a letter which 
summarized the Veteran's medical problems.  In that letter, 
the physician stated that the Veteran had developed a 
melanoma on the right posterior arm which was diagnosed in 
July 2005 with a negative sentinel node biopsy that 
subsequently led to his death.  With regards to the Veteran's 
prostate cancer, the physician stated that it was taken care 
of by urology and radiation oncology.  Finally, the physician 
added that "with these skin lesions, subsequent cancers and 
subsequently development of melanoma, the question is raised 
if he did have a component of Agent Orange."  

The Board notes that the Veteran served in the Republic of 
Vietnam from January 1967 to January 1968 and from October 
1969 to October 1970.  Therefore, it is presumed that the 
Veteran had exposure to herbicide agents during service.  
However, the Board also notes that metastic melanoma is not 
included as one of the presumptive disorders under the law.  
See 38 C.F.R. § 3.309(e).  While the appellant maintains that 
it was prostrate cancer, one of the presumptive disorders 
contained in 38 C.F.R. § 3.309(e), that caused the Veteran's 
death, the evidence of record does not support that finding.  
The private medical evidence submitted by the appellant 
includes statements from two different medical providers who 
concluded that the Veteran died from metastic melanoma.  This 
is further confirmed by the death certificate which lists 
mestastic melanoma as the cause of death and makes no mention 
of prostate cancer as a cause or contributory cause.  
Therefore, service-connection must be denied for the cause of 
the Veteran's death on both a direct and presumptive basis.  

In reaching this determination, the Board does not wish in 
any way to diminish the Veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The Board notes that VA did not seek a medical opinion with 
regard to this claim.  In this case such an opinion is not 
warranted.  A statement from the Veteran's physician did not 
link the metastic melanoma to service or the Veteran's 
prostate cancer to his death.  In addition, the medical 
records from the Veteran's private radiation oncologist noted 
that in July 2006 that the Veteran's prostate cancer had no 
evidence of recurrence.  

In addition to the medical evidence, the Board has considered 
the appellant's own statements and the statement of her 
representative that the Veteran's death was caused by 
prostate cancer as a result of exposure to herbicides.  
However, none of this evidence provides a basis for allowance 
of the claim.  As laypersons without the appropriate medical 
training and expertise, the appellant and her representative 
are not competent to provide a probative diagnosis as to the 
cause of the Veteran's death.   Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

The Board finds that the private medical opinions regarding 
the cause of death constitute competent and persuasive 
evidence on the matter upon which the claim turns.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  On this record, without 
medical evidence to support the appellant's lay assertions, 
the Board finds that the evidence is sufficient to reach a 
decision in this case.  In the absence of competent medical 
evidence to support the claim, service connection for the 
cause of the Veteran's death must be denied.

For the reasons provided above, the preponderance of evidence 
is against the appellant's claim.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102.

ORDER

Service connection for the cause of the Veteran's death is 
denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


